Citation Nr: 0606833	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The veteran is not shown to have been exposed to an 
herbicide agent during service.

3.  Diabetes mellitus was first manifested many years after 
service, and is not shown to be attributable thereto.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
diabetes mellitus.  According to his representative, he 
served aboard a naval vessel (the USS Valley Forge (LPH-8)) 
in the waters offshore Vietnam during the Vietnam conflict.  
It is alleged that the vessel often put into port; that the 
veteran's military duties required him to go ashore; and that 
he therefore had "service in the Republic of Vietnam" so as 
to warrant service connection for diabetes under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
(2005).

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter to the veteran.  The letter informed 
the veteran of the evidence required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The letter also requested that he submit evidence 
to support his claim, including evidence showing that he 
physically served in or visited the Republic of Vietnam, and 
evidence that he was exposed to herbicides.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the RO issues an 
unfavorable decision on a claim for VA benefits.  Here, the 
March 2004 notice was, in fact, sent before the RO issued its 
unfavorable decision on the appellant's claim in June 2004.  
Accordingly, there is no issue in this case with respect to 
the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Under applicable law, 
a medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have his service personnel records and 
records of his private medical treatment.  In addition, 
information has been obtained from the National Personnel 
Records Center (NPRC) with respect to whether he had duty or 
visitation in Vietnam, and whether he was exposed to 
herbicides.  The veteran has not identified, and/or provided 
releases for, any other relevant evidence that exists and can 
be procured.  The Board acknowledges that the veteran has not 
been afforded a VA compensation examination and/or medical 
opinion in connection with this claim.  In this case, 
however, as discussed below, the record is devoid of any 
competent medical evidence to show that the veteran's 
currently shown diabetes mellitus "may be associated" with 
service.  Under those circumstances, as outlined above, no 
examination in necessary.  Accordingly, the Board finds that 
no further development action is warranted.

II.  The Merits of the Veteran's Claim

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
is presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2005).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2005).)

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  See VAOPGCPREC 
27-97 (July 23, 1997) (holding that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)).

If a veteran is not shown to have been exposed to an 
herbicide agent during active military, naval, or air 
service, and such exposure cannot be presumed under 38 C.F.R. 
§ 3.307(a)(6), service connection for diabetes mellitus may 
nevertheless be established under the provisions of 38 C.F.R. 
§§ 3.307(a)(1)-(3) and 3.309(a).  See 38 U.S.C.A. §§ 1112, 
1113 (West 2002 & Supp. 2005).  Under those provisions, if a 
veteran serves for 90 days or more after December 31, 1946, 
and diabetes becomes manifest to a degree of 10 percent or 
more during the one-year period following his separation from 
service, service connection for the condition will ordinarily 
be presumed.  But see 38 C.F.R. § 3.307(d) (2005) (indicating 
that the presumption is rebuttable).

Alternatively, if a veteran is unable to establish service 
connection for diabetes mellitus under any of the presumptive 
provisions set out in 38 C.F.R. §§ 3.307 and 3.309, service 
connection may be established on a "direct" basis by 
submitting proof that the disease was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, in order to 
prove "direct" service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.  Evidence 
obtained from the service department (NPRC) shows that the 
veteran received the Armed Forces Expeditionary Medal for 
Vietnam, and that he served aboard the USS Valley Forge (LPH-
8), a ship that sailed in Vietnam waters from June 16 to 17, 
1964; from August 5 to September 28, 1964; and from October 7 
to 14, 1964.  However, his service personnel records show 
that the Armed Forces Expeditionary Medal for Vietnam was 
awarded to the veteran, not for service in Vietnam, but 
rather for service aboard the USS Valley Forge in a defined 
area of operation during the period from August 6 to 
September 29, 1964.  In addition, the NPRC has indicated, in 
effect, that there are no records available to show that the 
veteran had actual duty or visitation in Vietnam, or that he 
was exposed to herbicides during service.  Under the 
circumstances, the Board finds no sound basis for applying 
the presumptions set out at 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e).  Further, because the record shows that diabetes 
mellitus was first manifested in 2003-more than 35 years 
after the veteran's separation from service-and because the 
record is devoid of any competent evidence tending to link 
the disease to service, the Board finds no basis for awarding 
service connection under 38 C.F.R. §§ 3.303 or 3.307(a)(1)-
(3) and 3.309(a).  The appeal must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


